Title: To Thomas Jefferson from William C. C. Claiborne, 28 June 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New Orleans June 28th. 1807.
                        
                        I have received your letter of the 3rd. of May together with its inclosure.—
                        Judge Sprigg departed from this City on the 23rd. of May for New York; he had not then resigned, & was
                            undetermined, whether or not he should return as Judge; he was at one period extremely obnoxious to a party here, (of
                            Americans) who can render any Man’s life disagreeable, & received of course a great share of their abuse; but a short
                            time previous to his departure, he was taken in favour, and I have some reason to believe, that the Country and the
                            Society, were becoming pleasing to him—I believe Mr. Sprigg to be the ablest Judge on our Superior Court Bench, And he is
                            certainly a Man of integrity;—But a great misfortune exists;—The Bar here is infinitely more enlightened than the Bench,
                            & either have (or what is nearly as unfortunate) are supposed by many, to maintain a decided influence over the Court.—
                        Mr. Cocke who is named a Land Commissioner, has not applied for his Commission, nor have I yet heard of his
                            arrival in the Territory—
                        I am this day informed that the Trial of Col: Burr, commenced in Richmond, on the 22d. Ultimo, & I much
                            fear, it will be concluded, previous to the arrival of General Wilkinson & Mr. Graham; if so, I shall consider it as
                            most unfortunate, because, an Individual, who meditated the blackest crimes against his Country, will probably be
                            acquit’ed, and left at liberty to renew his wicked machinations.—
                        General Adair is still here, and daily in the receipt of the most pointed attentions from a portion of our
                            American Society;—He abuses our Government and its officers, and denounces Wilkinson as a pensioner of Spain & a Traitor
                            to his Country;—If Burr should be acquit’ed, it is probable, we shall see him here also in the Fall;—But I do not think it
                            will be in his power, to induce the Louisianians to favour his views or plans;—It is a fact Sir, that the Louisianians, I
                            mean the ancient Inhabitants of the Country, are now the best supporters of the American Government.—
                        I learn from Nachitoches, that a Tribe of Indians called the Conchatta’s, have lately committed some
                            depredations on our Frontiers, and threaten to renew them;—The Chactaws have offered their services, to punish these
                            offenders; but I doubt for the present the expediency of accepting the tender; I however shall lose no time, in making
                            every mild effort to impress this Tribe with a love of peace and Justice;—But if this should fail, and the occasion
                            requires it, I shall take the necessary measures to defend the frontier Settlements.—
                        I am solicitous for the appointment of a Secretary; his assistance in my Department, is very desirable;—I
                            sincerely hope however, that the appointment may not be given to a Citizen of New York, Kentucky, or this Territory,
                            unless his present politicks should previously be known to you—
                        My wound has proved infinitely more painful than I had anticipated;—I have been sufficiently punished for
                            my imprudence;—I am still confined to my Room, & unable to walk;—But the prospect of a speedy recovery is becoming every
                            day more favorable.
                        The case of Peter Pedesclaux, which I mentioned to you some time since, is not yet decided by the Court, and
                            in defiance of my authority, this man continues to act in an office, from which I had displaced him.—I certainly have
                            reason to complain of not receiving a just & prompt support from the Judiciary; But for the sake
                            of harmony, this is the first time, that a sentiment of the kind has escaped me.—
                        I continue desirous of visiting the United States, & if on the arrival of a Secretary, the State of things
                            here, will admit of my absence, I shall avail myself of your former permission
                  I am Dear Sir, your faithful friend.
                        
                            William C. C. Claiborne
                     
                        
                        
                            P.S. Mr. Reibelt is, I believe, in a situation, where his Talents may be useful to society & to
                                himself;—the little Judg’ship, which I have given him, renders his standing respectable, & will go far, in
                                furnishing a support for his family—
                        
                        
                            W. C. C. C.
                        
                    